Citation Nr: 0318084	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  97-12 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to claimed exposure to 
herbicide agents (Agent Orange claim).  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
or housebound status due to service-connected disability.  

3.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).  

4.  Entitlement to an effective date earlier than June 2, 
1999 for the assignment of a 70 percent evaluation for 
service-connected PTSD.  

5.  Entitlement to an effective date earlier than June 2, 
1999 for the assignment of a total rating for compensation 
purposes based on unemployability (TDIU) due to service-
connected disabilities.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in: February 
1997, which denied the Agent Orange claim; February 1999 
rating, which denied a claim for increase for PTSD; January 
2000, which granted a TDIU, effective June 2, 1999, and 
assigned an increased 70 percent evaluation for service-
connected PTSD; and March 2000, which denied the SMC claim.  

The veteran's sworn testimony was obtained before hearing 
officers at the RO in April 1997, September 1997, and June 
1998.  



REMAND

The Board notes that while the RO afforded the veteran 
adequate notice of the Veterans Claims Assistance Act of 2000 
(VCAA) in October 2001, identified and necessary development 
remains to be completed.  This development can not be 
completed at the Board.  In Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, 327 F. 
3rd 1339 (Fed. Cir. 2003), the Federal Circuit held that that 
part of the Veterans Claims Assistance Act of 2000 (VCAA), at 
38 C.F.R. § 19.9(a)(2)(ii), which allowed the Board to 
receive additional evidence, to develop claims on appeal, and 
to issue corrective VCAA duty to notify letters, was invalid 
as contrary to 38 U.S.C.A. § 5103(b)(2002).  Accordingly, the 
following development must be completed at the RO, consistent 
with the Federal Circuit's interpretation of VCAA and the 
VA's duty to assist.  

The veteran has long asserted entitlement to service 
connection for peripheral neuropathy as secondary to claimed 
exposure to herbicides while in Vietnam, including Agent 
Orange.  The veteran claims that he was afforded a VA 
examination for impairment associated with Agent Orange in 
1992 at "Orteen."  Other statements of the veteran and his 
representative indicate that the Agent Orange examination was 
conducted at the VA medical center located in Ashville, North 
Carolina.  Moreover, a VA administrative record dated August 
16, 1996 indicates that the veteran's name was listed on the 
Agent Orange Registry.  The claims file does not include a 
copy of any such VA Agent Orange examination report, and the 
Board can locate no RO request for any such records from the 
above identified sources.  The United States Court of 
Veterans Appeals (Court) has held that the VA's duty to 
assist veterans in developing facts pertinent to claims 
includes obtaining pertinent medical records, even if not 
requested to do so by the veteran, when the VA is placed on 
notice that such records exist.  Ivey v. Derwinski, 2 Vet. 
App. 320 (1992).  These records must be requested and 
obtained, or if unavailable, properly documented as such.  

Specific regulations govern claims for service connection for 
disability resulting from inservice exposure to Agent Orange: 
Regulations pertaining to Agent Orange were expanded to 
include all herbicides used in Vietnam, and provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam conflict 
era.  38 C.F.R. § 3.307(a)(6).  The regulations also 
stipulate certain diseases for which service connection may 
be presumed due to an association with exposure to herbicide 
agents, including "acute and subacute peripheral 
neuropathy."  It was specified that acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e). 

The Board additionally notes that conflicting medical 
evidence exists as to when and if the veteran has or has had 
peripheral neuropathy, and the etiology of any such 
symptomatology.  Medical records obtained through the Social 
Security Administration (SSA) show treatment for low back 
symptomatology and lower extremity pain following a work-
related injury in 1992.  While VA treatment records of 
January 1998 show a diagnosis of peripheral neuropathy "due 
to elevated MCV," other VA treatment records, including 
records of June 2000, show that the veteran did not then have 
peripheral neuropathy on electrical testing, but, rather, he 
was then found to have lumbar radiculopathy into the lower 
extremities.  A qualified examiner should review the 
veteran's documented clinical history-from service discharge 
in 1967, to 1992, and onto the present, to determine whether 
the veteran had symptomatology associated with any exposure 
to Agent Orange, and whether any such symptomatology resolved 
as contemplated under pertinent regulations.  Accordingly, 
the veteran should be afforded a VA examination to identify 
the etiology of his lower extremity symptomatology, as well 
as any residuals of claimed exposure to Agent Orange.  

As to the veteran's claims of entitlement to SMC and an 
increased rating for PTSD, the Board notes that the veteran 
has not been afforded any appropriate VA aid and attendance 
examination to determine whether he is in need of regular aid 
and attendance of another, or is house-bound.  Similarly, the 
veteran has not been afforded a VA PTSD examination since 
December 1998-nearly five years ago.  

It is also significant to note that the veteran's PTSD claim 
for increase was received at the RO on April 28, 1998.  The 
RO assigned the current 70 percent evaluation effective June 
2, 1999.  Accordingly, any VA treatment records dated from 
April 28, 1997 must be of record for consideration as an 
informal claim, in conjunction with the EED for a 70 percent 
evaluation for PTSD.  

Additionally, on September 30, 1999, the veteran filed claims 
for entitlement to SMC, on account of his need for aid and 
attendance, as well as a TDIU.  However, the Board notes that 
the veteran has made reference to his being "100%" disabled 
for Social Security Administration (SSA) purposes in multiple 
statements dated from May 13, 1997 to the present.  
Additionally, the Board is not satisfied that all available 
VA treatment records have been obtained pertinent to the 
claims and/or any informal claims for TDIU.  The veteran 
asserts entitlement to a TDIU from 1992.  He filed a formal 
claim of TDIU on September 20, 1999.  While VA treatment 
records from VA medical centers in Ashville and Salisbury, 
North Carolina, and Cleveland, Ohio, have been obtained for 
June, July and August 1999, any treatment records from these 
facilities dated one year prior to his May 13, 1997 
statement-dated from May 13, 1996, may provide a basis for 
an informal claim for TDIU or an EED for a 70 percent 
evaluation for PTSD.  The Board specifically notes that while 
a September 30, 1999 statement of the veteran's 
representative requested that the RO obtain copies of all 
treatment records dated from 1992 from the VAMC located in 
Ashville, North Carolina, the RO responded by requesting 
records dated only from May 8, 1998 to the present.  Other 
requests were similarly limited.  Accordingly, copies of all 
VA treatment records must be requested from the VA medical 
centers located in Ashville, and Salisbury, North Carolina, 
and Cleveland, Ohio, dated from 1992 to the present, with 
particular attention to records dated from May 13, 1996 to 
June 1, 1999.  

In view of the above, this case is REMANDED for the following:  

1.  The RO should contact the appellant 
through his representative and request 
that he submit a brief statement of the 
names, addresses and approximate dates of 
treatment of all medical care providers 
(both VA and non-VA), if not already of 
record, who have treated him for PTSD, 
any psychiatric disorder, peripheral 
neuropathy, any neurologic disorder(s) or 
symptomatology, since 1992.  After 
securing any necessary release(s), the RO 
should obtain copies of any additional 
records, if not already of record, dated 
from January 1992 to the present.  

The RO should, on its own initiative, 
request and obtain copies of any VA 
treatment records dated from January 1992 
to the present, from the VA medical 
centers located in: Ashville, and 
Salisbury, North Carolina, and Cleveland, 
Ohio, with particular attention to 
records dated from May 13, 1996 to June 
1, 1999.  

2.  The RO should request copies of the 
veteran's service 
personnel/administrative records and duty 
and unit assignments.  These records 
should be associated with the claims 
file.  

3.  Thereafter, the veteran should be 
scheduled for all appropriate VA 
examinations, to include PTSD, aid and 
attendance, and a neurologic examination 
to determine the nature and etiology of 
any present neurologic pathology, to 
include a definitive statement as to 
whether the veteran presently has any 
acute or subacute peripheral neuropathy, 
as well as comment on the significance, 
if any, and likely etiology of the 
presently documented and pertinent 
diagnoses of record, including low back 
injuries and related lower extremity 
radiculopathy following a 1992 work-
related injury.  

The claims folder must be made available 
to each examiner in connection with the 
examination of the veteran, for use in 
the study of the documented clinical 
history.  

(i).  Based on her/his review of the 
case, the neurologic examiner should 
express an opinion as to the medical 
probability that any clinically 
identified neurological disability is the 
result of disease or injury in service, 
or exposure to Agent Orange, as claimed 
by the appellant.  All indicated testing 
should be done in this regard.  

(ii).  The psychiatric examiner should 
express an opinion as to the current 
severity of service-connected PTSD, as 
well as existence and severity of all 
identified PTSD symptoms from May 13, 
1996 to June 2, 1999.  

(iii).  The examiner for aid and 
attendance should review the veteran's 
documented clinical history in light of 
the veteran's documented disabilities, 
and the examination report should reflect 
consideration of the following factors in 
rendering an assessment: (1) whether the 
veteran is able to dress and undress 
himself, and to keep himself ordinarily 
clean and presentable; (2) whether he 
requires the frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances; (3) whether he has an ability 
to feed himself; (4) whether he is able 
to attend to the wants of nature; (5) 
whether he is bedridden, or restricted to 
his immediate premises; and (6) whether, 
by reason of incapacity, the veteran 
requires care or assistance on a regular 
basis to protect himself from the hazards 
or dangers incident to his daily 
environment.  Additionally, a 
determination should be made as to 
whether the veteran is a patent of an 
institution because of any particular 
physical or mental incapacity, and/or 
whether the veteran, if 
institutionalized, is substantially 
confined to his ward or clinical area 
(and that it is reasonably certain that 
the disability or disabilities, or 
resultant confinement, will continue 
throughout his lifetime).  

Each examiner is to set forth all 
findings and conclusions, along with 
rationale and support for the diagnosis 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting clinical evidence, including 
the veteran's documented clinical 
history.  

4.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this Board Remand.  If actions taken 
are deficient in any manner, appropriate 
corrective action should be undertaken.  
Any other development deemed warranted by 
the record should be undertaken by the 
RO.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 
of the Act, codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, are fully 
complied with and satisfied.  

6.  The RO should readjudicate the 
veteran's claims on appeal.  If any 
benefit sought by the veteran continues 
to be denied, he and his representative 
must be furnished a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  Evidence 
recently submitted and not previously 
considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


